Title: To George Washington from John Gassaway, 21 May 1794
From: Gassaway, John
To: Washington, George


               
                  Dear Genl
                  Annapolis 21st May 1794
               
               Being informed of the Vacancy lately occasioned in the Collectors Office at the Port of Baltimore in this State, I presume to solicit from your Excellency the Succession to that appointment, It would perhaps be improper for me to attempt the Recommendation of myself by dwelling on my Capacity to discharge the Duties of such an appointment, or by enumerating my Services as an Officer in the late War with Great Britain, but I may be permitted to mention to your Excellency that I left the Service on the restoration of Peace with a Constitution broken by the hardships I had sustained, both in the field and as a prisoner of War, and was soon after, in common with many others, compelled by necessity to part from the pledge of Compensation intended me by my Country at a Sixth of its Value—I have now an infant Family to support whose sole dependence is on me, and my and their only means of maintenance arise from an Office conferred on me by the Legislature of Maryland whose profits with the strictest Oconomy are scarcely adequate to this Object—From having acted under General Williams by whom I was employed as an Assistant while he held his appointment from this Government, and from my early as well as recent Habits of Business I am flattered with an Assurance that I shall be competent to the Satisfactory Execution of the trust I have taken the liberty to Solicit, If the Circumstances I have thus had the honour to State with the enclosed Testimonials given on a former Occasion by the late General Smallwood and Williams, which are Copies from the Originals lodged among the Archives of the Legislature of Maryland, are entitled to your Excellencys attention and should procure with You an Interest in my behalf, I have only to assure you with the most perfect Sincerity that my whole life shall be employed in unremitted endeavours to merit your and my Countrys confidence. I have the honour to be Your Excellencys Most Obedient Hble servt
               
                  John Gassaway
               
             